DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
From Primary Examiner Young J. Kim (filed on 05/12/2021):
Groups I-IV lack unity of invention for the following reasons.  The inventions of these groups require the technical feature of using electrical means for providing energy for heating during an amplification reaction.  While Groups I-IV also recite different embodiments drawn to different ways in which such electrical means could be provided, none are shared among the groups, with only common feature being shared is the application of electrical energy for heating the amplification mixture.
For example, Group I is drawn to a method of amplification involving the ratio of electrical energy being less than 20 Joules per millitre, whereas Group II is drawn to a method involving heating means applied based on CR * 5oC, whereas Group III is drawn to a method involving limiting temperature change in the volume, whereas Group IV is drawn to a method involving oligonucleotides which are immobilized on the heating except the use of electrical energy as the heating means.
However, this shared technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Venkatasubramanian et al. (WO 02/081981 A2, published October 2002).  Venkatasubramanian et al. disclose a method of amplification wherein the heating mechanism is provided via electrical energy (“thermoelectric cooling and heating device … a thermoelectric material … configured to form under electrical current flow at least one of the heated junction and cooled junction”, claim 1).
The inventions of Groups V-VII also lack unity because, as discussed above, the only technical feature shared among the inventions are that electrical energy is employed for heating means, and this feature is already taught by Venkatasubramanian et al.

Currently:
Applicant’s election without traverse of Group IV (claims 14-16) in the reply filed on 07/12/2021 is acknowledged. Claims 1-13 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/12/2021.

Response to Amendment
The amendments and arguments/remarks filed on 12/13/2021 have been entered and fully considered.
Instant claim 14 has been amended currently.
Instant claims 1-13 and 17-19 have been withdrawn from consideration “as being drawn to a nonelected invention.”
Currently, instant claims 14-16 are being considered.

Response to Arguments
Applicant's arguments/remarks filed 12/13/2021 have been fully considered but they are not persuasive. 
Regarding instant claim 14; applicant states and discusses on p. 11-13 of the current remarks that, “First, a person of ordinary skill in the art seeking to increase electricity efficiency would not modify Stehr using the teachings in Owen because the device disclosed in Owen is even less electricity efficient than that disclosed in Stehr. Moreover, even if a person of ordinary skill in the art considered Owen in light of Stehr, that person would not be led to the present invention.” In response to applicant's argument/remark above, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art (emphasis added) in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Further regarding instant claim 14; applicant states and discusses on p. 11-13 of the remarks that, “Owen teaches that the thin-film heater is applied to the outside of one wall of the microfluidic channel, which wall also acts as a protective layer (paragraph 306). This protective layer separates the inside of the microfluidic channel (which would correspond to the sample tube of the device of Stehr and the reaction vessel of the present invention) from the thin-film heater. Having separated the heater from the inside of the channel, Owen teaches away from the disclosed invention, which locates the heater inside the reaction vessel.” The Examiner disagrees. As shown in fig. 4 of Owens et al. below; Owens et al. discloses an embodiment of their invention (fig. 4) where heater 212 and electrodes 210 are embedded (emphasis) into channel 202 that includes channel layer 302 and protective layer 306 (“wherein the heating means is in the reaction vessel …”) of a microfluidic device 200. With the heating means of Owens et al. being embedded within the channel, wherein a channel is read as being a reaction vessel via para. [0044] of Stehr et al.; it is the position of the Examiner that the combination of Stehr et al. and Owens et al. meets the structural limitations of the invention of the instant claims.

    PNG
    media_image1.png
    517
    786
    media_image1.png
    Greyscale

Regarding instant claim 16; applicant states and discusses on p. 13 of the remarks that, “The threshold value (1 W/mL) is orders of magnitude below the values disclosed in both Stehr and Owen. Likewise, these references do not disclose or suggest that there may be a critical threshold at 1 W/mL. The subject matter of claim 16, with this critical threshold, is thus novel and non-obvious and therefore patentable.” The Examiner disagrees. Upon review of instant claim 16, the claim recites, “… wherein the device is configured so that the ratio between the electrical power consumption of the device during a polymerase chain reaction and the capacity of the reaction vessel does not exceed 1 Watt per millilitre at any point in time.” The threshold value discussed by the applicant is read as being a result-effective variable or parameter that is controllable to be below the 1W/mL limitation of instant claim 16. Furthermore, as stated previous and currently, Stehr et al. discloses (para. [0027]) controlling the time needed to heat an irradiated volume to control the speed of the method of Stehr et al. (encompassing “wherein the device is configured so that the ratio between the electrical power consumption of the device during PCR and the capacity of the reaction vessel does not exceed 1 Watt per milliliter …”). Furthermore, the working condition of the invention, i.e. “electrical power consumption not exceeding 50 W or 1W at any point in time”, is read as being a result-effective variable that is a workable parameter which is optimized via routine trial and error or experimentation in order to find the best output for the recognized result: (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) or KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007); MPEP 2144.05, Sect. II. Routine Optimization). With all this restated and discussed, it is still the position of the Examiner that the combination of Stehr et al. and Owens et al. meets the structural and functional limitations of the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0377764 A1 (Stehr et al.) in view of U.S. 2009/0060795 A1 (Owen et al.).
In regards to instant claims 14 and 16; Stehr et al. discloses (abstract) a method for the “amplification of nucleic acids” (1), in which nanoparticles (8) in “a reaction volume” (2) transfer “heat” to their environment through excitation. Stehr et al. discloses (para. [0087] and fig. 13) an apparatus (“A device for amplifying nucleic acids in a reaction volume: a reaction vessel for receiving the reaction volume …”) for performing their method, wherein a light source 17 directs a light beam through an optional first objective 30 on a deflecting element 32 and through an optional second objective 31 onto a sample tube 24; in this, the sample tube 24 is mounted on a rotatable unit 33 together with further sample tubes 24 such that by turning the unit 33, different sample tubes 24 can be illuminated at different times. Stehr et al. discloses (para. [0087]) that it is achievable to excite a large number of nanoparticles 8 present in the sample tubes 24, even with a light source 17 with a low power; Stehr et al. goes on to further disclose (para. [0073]) the use of a frequency-doubled diode-pumped: Nd:YAg laser - a type of light source (para. [0070]) - with an output power of 1.5 W (encompassing “does not exceed 50 Watt …”). Stehr et al. discloses (para. [0044]) that the sample volumes in channels or tubes are a “reaction vessels” (“a reaction vessel for receiving the reaction volume …”) when illuminated with a light source such as a laser. Stehr et al. recites (claims 1-16) the use of “heat” via the excitation of nanoparticles with a light source (encompassing a type of “at least one heating element”) in a reaction volume that can be employed to amplify nucleic acid for a polymerase chain reaction - PCR. Stehr et al. discloses (para. [0027]) controlling the time needed to heat an irradiated volume to control the speed of the method of Stehr et al. (encompassing “wherein the device is configured so that the ratio between the electrical power consumption of the device during PCR and the capacity of the reaction vessel does not exceed 1 Watt per milliliter …”). Furthermore, the working condition of the invention, i.e. “electrical power consumption not exceeding 50 W or 1W at any point in time”, is read as being a result-effective variable that is a workable parameter which is optimized via routine trial and error or experimentation in order to find the best output for the recognized result: (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) or KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007); MPEP 2144.05, Sect. II. Routine Optimization).
Stehr et al. does not expressly discloses “at least one heating element for heating the reaction using electrical energy …” and “a means for transferring the electrical energy into the device …”. However, Owen et al. discloses (abstract) methods and devices for control of an integrated thin-film device with a plurality of microfluidic channels. Owen et al. discloses (fig. 2-3 and para. [0058]-[0062]) a multilayered microfluidic device 200 comprising heater elements in the form of thin film resistive heaters 212a-212b (“at least one heating element …) that are in communication with channel 202 for heating. Owen et al. further discloses (para. [0059]) the use of heater electrodes 210 to provide electrical power (“a means for transferring the electrical energy …”) to the heaters 212a-212b. Owen et al. also discloses (para. [0067]) employing device 200 for performing PCR and high resolution thermal melt reactions; as well as an embodiment of their invention (fig. 4) where heater 212 and electrodes 210 are embedded into channel 202 that includes channel layer 302 and protective layer 306 (“wherein the heating means is in the reaction vessel …”) of device 200. Stehr et al. (para. [0044] respectively) and Owen et al. (para. [0020] respectively) both disclose chip devices that can be employed for PCR analysis; therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to employ the resistive heaters, electrodes, and embedded channel design of Owen et al. with the reaction vessels of Stehr et al. that can be channels or tubes to help with heating a reaction volume within the vessels. Motivation to employ the components of Owen et al. within the invention of Stehr et al. stem from the express need to control global heating of a reaction volume for PCR by employing Peltier element or a resistance heater outside of the reaction volume (para. [0017] of Stehr et al.).

In regards to instant claim 15; Owen et al. discloses (para. [0015]) the use of a fixed voltage source (“an electricity storage …”).  Furthermore, the working condition of the invention, i.e. “electrical storage keeping electrical energy greater than 0.1 J/mL”, is read as being a result-effective variable that is a workable parameter which is optimized via routine trial and error or experimentation in order to find the best output for the recognized result: (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) or KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007); MPEP 2144.05, Sect. II. Routine Optimization)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553. The examiner can normally be reached every other Thurs-Fri and Mon-Tues; approx. 8 am - 4 pm (Reduced Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        



/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797